DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of flange segments” in claims 8 and 15 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 114 mentioned in paragraph [0017].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action 

Specification
The disclosure is objected to because of the following informalities: 
Para. [0023] line 6: "diameter of outer rim 126" should read "the diameter of outer rim 126;
Para [0037], lines 6-7: "By maintaining clearance regions 302, 302" should read "By maintaining clearance regions 302, 304".
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stefanoni (WO 2018/055497).
Regarding claim 1, Stefanoni discloses a pod assembly (capsule 100, Fig. 5) for use in a beverage machine (p. 1, ll. 5-8), the pod assembly (capsule 100) comprising: a container (hollow body 110, Fig. 5) comprising: a base (bottom 111, Fig. 5); a side wall (wall 112, Fig. 5) having a lower rim (annotated Fig. 5 below) coupling the side wall (wall 112) to an outer perimeter of the base (Fig. 5); and a flange (flange 113, Fig. 5) coupled to an upper rim of the side wall (annotated Fig. 5) and extending radially outward from the upper rim (flange 113 extends radially outward, Fig. 5); a filter disc (insert 200, Fig. 5) detachably coupled to the container (insert 200 may be detached, p. 6, ll. 14-16) and comprising: a central portion (annotated Fig. 5) comprising a plurality of central openings (annotated Fig. 5); a dome-shaped portion (annotated Fig. 5) comprising a plurality of secondary openings (annotated Fig. 5); an annular portion (annotated Fig. 5) extending radially outward from the dome-shaped portion (annular portion extends radially outward from dome-shaped portion, annotated Fig. 5); a foot portion (annotated Fig. 5, or in the alternative, perforation means 213, Fig. 5) extending vertically from the annular portion in a first direction (foot portion extends vertically down, annotated Fig. 5, or in the alternative, perforation means 213 extend vertically down, Fig. 5); and a retention flange (annotated Fig. 5) extending vertically from the annular portion in a second direction (retention flange extends vertically 

    PNG
    media_image1.png
    401
    721
    media_image1.png
    Greyscale

Stefanoni, Annotated Fig. 5
Regarding claim 2, Stefanoni further discloses wherein the container further comprises a locating protrusion disposed on an interior surface of the side wall (annotated Fig. 5).
Regarding claim 3, Stefanoni further discloses the locating protrusion (annotated Fig. 5) is configured to retain the filter disc between the base and the lower rim (insert 200 is retained between base and lower rim, annotated Fig. 5). 
Regarding claim 5, Stefanoni further discloses each of the plurality of central openings (annotated Fig. 5) is larger than each of the plurality of secondary openings (see annotated Fig. 5). 
Regarding claim 7, Stefanoni further discloses the retention flange (annotated Fig. 5) forms a continuous ring (retention flange forms continuous ring, see
Regarding claim 8, Stefanoni further discloses the retention flange (annotated Fig. 5) comprises a plurality of flange segments (left portion of retention flange and right portion of retention flange, Fig. 5) extending vertically from the annular portion (annotated Fig. 5).
Regarding claim 9, Stefanoni further discloses the retention flange (annotated Fig. 5) is located radially outward of the foot portion (annotated Fig. 5).
Regarding claim 10, Stefanoni further discloses at least one of the container and the filter disc is fabricated using an injection molding process (the process of injection molding does not impart any structural product limitations, and the end product is disclosed in Stefanoni). 
Regarding claim 11, Stefanoni discloses a filter disc (insert 200, Fig. 5)  for use in a beverage pod assembly (capsule 100, Fig. 5), the filter disc (insert 200) comprising: a central portion (annotated Fig. 5 above)  comprising a plurality of central openings (annotated Fig. 5); a dome-shaped portion (annotated Fig. 5)  comprising a plurality of secondary openings (annotated Fig. 5); an annular portion (annotated Fig. 5)  extending radially outward from the dome-shaped portion (annular portion extends radially outward from dome-shaped portion, annotated Fig. 5); a foot portion (annotated Fig. 5, or in the alternative, perforation means 213, Fig. 5) extending vertically from the annular portion in a first direction (foot portion extends vertically down, annotated Fig. 5, or in the alternative, perforation means 213 extend vertically down, Fig. 5); and a retention flange (annotated Fig. 5) extending vertically from the annular portion in a second direction (retention flange extends vertically up, annotated Fig. 5), wherein the first direction is opposite the second direction (first direction is down and second direction is up in Fig. 5).
Regarding claim 12, Stefanoni further discloses each of the plurality of central openings (annotated Fig. 5) is larger than each of the plurality of secondary openings (see
Regarding claim 14, Stefanoni further discloses the retention flange (annotated Fig. 5) forms a continuous ring (retention flange forms continuous ring, see Fig. 3) extending vertically from the annular portion (annotated Fig. 5).
Regarding claim 15, Stefanoni further discloses the retention flange (annotated Fig. 5) comprises a plurality of flange segments (left portion of retention flange and right portion of retention flange, Fig. 5) extending vertically from the annular portion (annotated Fig. 5).
Regarding claim 16, Stefanoni further discloses the retention flange (annotated Fig. 5) is located radially outward of the foot portion (annotated Fig. 5).
Regarding claim 17, Stefanoni further discloses the filter disc is fabricated using an injection molding process (the process of injection molding does not impart any structural product limitations, and the end product is disclosed in Stefanoni).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanoni (WO 2018/055497) in view of Mann (U.S. 2011/0064852).
Regarding claim 4, Stefanoni discloses the pod assembly above but does not disclose the filter disc is detachably coupled to the container using a snap fit assembly process.
Mann teaches a capsule for producing a beverage having a base element and a filter element fastened to the base element (Abstract). Mann teaches the filter element has a flange (fastening means see e.g., Fig. 5). Mann further teaches that the filter element is snap-fit into the base element, and that this “click-in” connection allows for a cheaper assembly method while securing the filter element to prevent relative movement between the components (paras. [0004], [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly of Stefanoni to have the filter disc coupled to the container with a snap fit assembly process as taught by Mann for the purpose of preventing relative movement between the filter disc and the container while providing an inexpensive assembly method as recognized by Mann (paras. [0004], [0010]).
Regarding claim 18, Stefanoni discloses a method of providing a pod assembly (capsule 100, Fig. 5) for use in a beverage machine (p. 1, ll. 5-8), the method comprising: providing a container (hollow body 110, Fig. 5) comprising: a base (bottom 111, Fig. 5); a side wall (wall 112, Fig. 5) having a lower rim (annotated Fig. 5 above) coupling the side wall (wall 112) to an outer perimeter of the base (Fig. 5); and a flange (flange 113, Fig. 5) coupled to an upper rim of the side wall (annotated Fig. 5) and extending radially outward from the upper rim (flange 113 extends radially outward, Fig. 5); providing a filter disc (insert 200, Fig. 5) comprising: a central portion (annotated Fig. 5) comprising a plurality of central openings (annotated Fig. 5); a dome-shaped portion (annotated Fig. 5) comprising a plurality of secondary openings (annotated Fig. 5); an annular portion (annotated Fig. 5) extending radially outward from the dome-shaped portion (annular portion extends radially outward from dome-shaped portion, annotated Fig. 5); a foot portion (annotated Fig. 5, or in the alternative, perforation means 213, Fig. 5)  extending vertically from the annular portion in a first direction (foot portion extends vertically down, annotated Fig. 5, or in the alternative, perforation means 213 extend vertically down, Fig. 5); and a retention flange (annotated Fig. 5) extending vertically from the annular portion in a second direction 
Stefanoni does not expressly disclose detachably coupling the filter disc to the container using a snap fit assembly process.
Mann teaches a method of assembling a capsule for producing a beverage having a base element and a filter element fastened to the base element (Abstract, para. [0010]). Mann teaches the filter element has a flange (fastening means 8) that is received in a groove (9) formed by a protrusion on the base element (see e.g., Fig. 5). Mann further teaches that the filter element is snap-fit into the base element, and that this “click-in” connection allows for a cheaper assembly method while securing the filter element to prevent relative movement between the components (paras. [0004], [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stefanoni to have the filter disc coupled to the container with a snap fit assembly process as taught by Mann for the purpose of preventing relative movement between the filter disc and the container while providing an inexpensive assembly method as recognized by Mann (paras. [0004], [0010]).
Regarding claim 19, Stefanoni further discloses the container further comprises a locating protrusion (annotated Fig. 5 above) disposed on an interior surface of the side wall (annotated Fig. 5 above).
Regarding claim 20, Stefanoni as modified by Mann further discloses detachably coupling the filter disc to the container comprises sliding the filter disc over the locating protrusion toward the base (Stefanoni in view of Mann would be assembled by inserting the filter disc from a top of the container towards a bottom of the container until it slides over the protrusion).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanoni (WO 2018/055497) in view of Hansen (U.S. 2014/0072677)
Regarding claims 6 and 13, Stefanoni discloses the pod assembly and filter disc above, but does not disclose each of the plurality of secondary openings has an elongated slot shape.
Hansen teaches a cartridge for preparing a beverage, the cartridge having a closed container defining a container volume and a guard element that is formed separately from the container and placed into the container volume (Abstract). Hansen teaches the guard element has a circumferential side wall having a plurality of elongate support ribs spaced by elongate filtrate apertures (apertures 19, Fig. 3; para. [0015]). Hansen further teaches that this arrangement provides structural support to a filter placed in the container volume, while providing fluid communication through the apertures between the filter and an outlet zone (paras. [0037], [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly and filter disc of Stefanoni to have the secondary openings have an elongated slot shape for the purpose of providing structural support and providing fluid communication through the apertures as taught by Hansen (paras. [0037], [0071]). Additionally, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly and filter disc of Stefanoni to have the secondary openings have an elongated slot shape because changing shape of the openings is an obvious matter of design choice that a person of ordinary skill in the art would have found obvious absent evidence that the particular claimed configuration is significant. See MPEP 2144.04(IV). 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (U.S. 2011/0064852) in view of Hansen (U.S. 2014/0072677).
Regarding claim 1, Mann discloses a pod assembly (capsule 1) for use in a beverage machine (paras. [0001]-[0002]), the pod assembly (capsule 1) comprising: a container (base element 2) comprising: a base (annotated Fig. 5 below); a side wall (annotated Fig. 5) having a lower rim (annotated see para. [0010]) and comprising: a central portion (annotated Fig. 5) comprising a plurality of central openings (para. [0032]); a dome-shaped portion (annotated Fig. 5); an annular portion (annotated Fig. 5) extending radially outward from the dome-shaped portion (Fig. 5); a foot portion (annotated Fig. 5) extending vertically from the annular portion in a first direction (foot portion extends in a vertical direction, annotated Fig. 5); and a retention flange (annotated Fig. 5) extending vertically from the annular portion in a second direction (retention flange extends vertically and horizontally from point identified as the annular portion, annotated Fig. 5), wherein the first direction is opposite the second direction (first direction is down and second direction is up, Fig. 5).

    PNG
    media_image2.png
    377
    698
    media_image2.png
    Greyscale

Mann, Annotated Fig. 5
	Mann does not expressly disclose the dome-shaped portion comprising a plurality of secondary openings.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod assembly of Mann to have elongated slot shaped secondary openings on the dome-shaped portion for the purpose of providing structural support and providing fluid communication through the apertures as taught by Hansen (paras. [0037], [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the pod assembly of Mann to have the central openings be larger than the secondary openings as taught by Hansen (see Fig. 3) for the purpose of providing fluid communication through the apertures as recognized by Hansen (para. [0071]) and/or because changes in size or proportion are an obvious matter of design choice absent evidence that the particular claimed configuration is significant. See MPEP 2144.04(IV).
Regarding claim 2
Regarding claim 3, Mann further discloses the locating protrusion is configured to retain the filter disc between the base and the lower rim (fastening means 9 retains filter element 5 between base and lower rim, annotated Fig. 5). 
Regarding claim 4, Mann further discloses the filter disc is detachably coupled to the container using a snap fit assembly process (filter element 5 is placed into base element 2 via a “click-in connection”, para. [0010]). 
Regarding claim 5, Mann as modified by Hansen further discloses each of the plurality of central openings is larger than each of the plurality of secondary openings (Hansen Fig. 3, see rationale above).
Regarding claim 6, Mann as modified by Hansen further discloses each of the plurality of secondary openings has an elongated slot shape (Hansen, slot shaped apertures 19; para. [0015]). 
Regarding claim 7, Mann further discloses the retention flange forms a continuous ring extending vertically from the annular portion (retention flange extends continuously about annular portion, Fig. 5; para. [0010]).
Regarding claim 8, Mann further discloses the retention flange comprises a plurality of flange segments (left portion of retention flange and right portion of retention flange, Fig. 5) extending vertically from the annular portion (Fig. 5). 
Regarding claim 9, Mann further discloses the retention flange (annotated Fig. 5) is located radially outward of the foot portion (annotated Fig. 5).
Regarding claim 10, Mann further discloses at least one of the container and the filter disc is fabricated using an injection molding process (filter element is formed from injection molding, para. [0015]). 
Regarding claim 11, Mann discloses a filter disc (filter element 5) for use in a beverage pod assembly (capsule 1, paras. [0001]-[0002]), the filter disc (filter element 5) comprising: a central portion (annotated Fig. 5 above) comprising a plurality of central openings (para. [0032]); a dome-shaped 
	Mann does not expressly disclose the dome-shaped portion comprising a plurality of secondary openings.
Hansen teaches a cartridge for preparing a beverage, the cartridge having a closed container defining a container volume and a guard element that is formed separately from the container and placed into the container volume (Abstract). Hansen teaches the guard element has a circumferential side wall having a plurality of elongate support ribs spaced by elongate filtrate apertures (apertures 19, Fig. 3; para. [0015]). Hansen also teaches that a central portion of the guard element has a plurality of radial bars that define a plurality of large upper apertures (apertures 13, 16, Fig. 3; para. [0061]). Hansen further teaches that this arrangement provides structural support to a filter placed in the container volume, while providing fluid communication through the apertures between the filter and an outlet zone (paras. [0037], [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter disc of Mann to have elongated slot shaped secondary openings on the dome-shaped portion for the purpose of providing structural support and providing fluid communication through the apertures as taught by Hansen (paras. [0037], [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the pod assembly of Mann to have the central openings be larger than the see Fig. 3) for the purpose of providing fluid communication through the apertures as recognized by Hansen (para. [0071]) and/or because changes in size or proportion are an obvious matter of design choice absent evidence that the particular claimed configuration is significant. See MPEP 2144.04(IV).
Regarding claim 12, Mann further discloses each of the plurality of central openings is larger than each of the plurality of secondary openings (Hansen, Fig. 3; see rationale above). 
Regarding claim 13, Mann as modified by Hansen further discloses each of the plurality of secondary openings has an elongated slot shape (Hansen, slot shaped apertures 19; para. [0015]).
Regarding claim 14, Mann further discloses the retention flange forms a continuous ring extending vertically from the annular portion (retention flange extends continuously about annular portion, Fig. 5; para. [0010]).
Regarding claim 15, Mann further discloses the retention flange comprises a plurality of flange segments (left portion of retention flange and right portion of retention flange, Fig. 5) extending vertically from the annular portion (Fig. 5).
Regarding claim 16, Mann further discloses the retention flange is located radially outward of the foot portion (annotated Fig. 5).
Regarding claim 17, Mann further discloses the filter disc is fabricated using an injection molding process (filter element is formed from injection molding, para. [0015]).
Regarding claim 18, Mann discloses a method of providing a pod assembly (capsule 1) for use in a beverage machine (paras. [0001]-[0002]), the method comprising: providing a container (base element 2) comprising: a base (annotated Fig. 5 above); a side wall (annotated Fig. 5) having a lower rim (annotated Fig. 5) coupling the side wall to an outer perimeter of the base (Fig. 5); and a flange (annotated Fig. 5) coupled to an upper rim (annotated Fig. 5) of the side wall and extending radially outward from the upper rim (Fig. 5); providing a filter disc (filter element 5) comprising: a central see para. [0010]).
Mann does not disclose the dome-shaped portion comprising a plurality of secondary openings.
Hansen teaches a cartridge for preparing a beverage, the cartridge having a closed container defining a container volume and a guard element that is formed separately from the container and placed into the container volume (Abstract). Hansen teaches the guard element has a circumferential side wall having a plurality of elongate support ribs spaced by elongate filtrate apertures (apertures 19, Fig. 3; para. [0015]). Hansen further teaches that this arrangement provides structural support to a filter placed in the container volume, while providing fluid communication through the apertures between the filter and an outlet zone (paras. [0037], [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter disc of Mann to have secondary openings on the dome-shaped portion for the purpose of providing structural support and providing fluid communication through the apertures as taught by Hansen (paras. [0037], [0071]).
Regarding claim 19
Regarding claim 20, Mann further discloses detachably coupling the filter disc (filter element 5) to the container (base element 2) comprises sliding the filter disc over the locating protrusion toward the base (the capsule of Mann is assembled by inserting the filter disc from a top of the container towards a bottom of the container until it slides over the protrusion, see para. [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 9,469,471 to Dran et al. discloses a beverage capsule having a filter disc having a plurality of openings detachably coupled to a container.
U.S. 2015/0314955 to Savage discloses a cartridge having a container and a filter, the filter is fastened to the container along a periphery and has a concave center.
U.S. 2018/0360255 to Ye et al. discloses a capsule for brewing having a filter insert with a plurality of holes.
U.S. 2011/0142996 to Kruger discloses a beverage capsule having a filter element that fits within a channel of the container.
U.S. Pub. 2015/0157164 to Digiuni discloses a capsule for making beverages, the capsule including a protection element that separates a filter bag from a piercing element, the protection element having a plurality of flange segments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733